Citation Nr: 0833689	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, to include prostate cancer and enlarged prostate, 
due to herbicide exposure.

2.  Entitlement to service connection for colon disability, 
to include colon polyps and colon cancer, due to herbicide 
exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral legs, due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service in the U.S. Army from 
September 1966 to May 1970 and in the Army National Guard 
from December 2001 to July 2004, and over 17 years of 
inactive service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for colon cancer, 
hearing loss, tinnitus, high cholesterol, prostate cancer, 
and numbness in the legs (recharacterized as peripheral 
neuropathy of the bilateral legs).  In January 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board videoconference hearing at the RO.  A transcript 
of the hearing is of record.  The Board remanded the claim to 
the RO in July 2007 for further development and 
consideration.  A September 2007 granted service connection 
for tinnitus.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed as having a disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

3.  The veteran is not diagnosed as having prostate cancer; 
and there is no competent evidence of a causal connection 
between the veteran's current enlarged prostate and military 
service or any incident therein, to include any exposure to 
herbicide agents.

4.  The veteran is not diagnosed as having colon cancer; and 
there is no competent evidence that he currently has any 
chronic residual colon disability, including polyps.

5.  There is no medical evidence that symptoms of acute and 
subacute peripheral polyneuropathy became manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent; 
and there is no competent evidence that he currently has any 
chronic residual disability of the peripheral nerves.

6.  A bilateral hearing loss disability did not have its 
onset in service, was not manifest to a compensable degree 
within a year after service, and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2008); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).

2.  A colon disability was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2008); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).

3.  Peripheral neuropathy of the bilateral legs was not 
incurred in or aggravated by service, and such may not be 
presumed to have been so incurred, including as secondary to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
3.159, 3.303, 3.307, 3.309 (2007).

4.  A hearing loss of the right ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic diseases, including cancer and organic 
disease of the nervous system to include sensorineural 
hearing loss, if manifested to a compensable degree within 
one year following service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present, or due 
to any incident in service, is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

A.  Claims Based on Exposure to Herbicides

In veterans who served in Vietnam, certain diseases are 
presumed to have been incurred in or aggravated by service 
due to herbicide exposure if they have manifested to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii), (iii).  Personnel records 
show that the veteran served in the Republic of Vietnam from 
May 31, 1969 to May 4, 1970.  Therefore, exposure to 
herbicides is presumed.  The determinative issue is whether 
any of the disabilities he is claiming are related to this 
exposure.  Prostate cancer shall have become manifest to a 
degree of 10 percent or more at any time after service; and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

The veteran has not been diagnosed with any cancer by a 
health care provider, and he currently concedes that he does 
not have cancer.  

In addition, even where, as here, service connection is 
claimed and denied on a presumptive basis, the Board must 
also consider whether the veteran is entitled to service 
connection on a direct incurrence basis.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).

The veteran, inter alia, claims he suffers from disabilities 
of the prostate, colon and peripheral nerves, due to his 
exposure to herbicides during his service in Vietnam.  

1.  Prostate Disability

The veteran's service medical records are negative for any 
findings, complaints or treatment of a prostate disability.  

A VA endocrinological examination was conducted in August 
2007.  The veteran informed the examiner that he was told 
that he had an enlarged prostate soon after entering service 
in 1966 and during every service examination thereafter.  The 
examiner stated that the veteran has age-related prostate 
hypertrophy, and there is no evidence to suggest that the 
condition is the result of herbicide exposure.  Accordingly, 
service connection is not warranted on either a direct or 
presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  Colon Disability

The service medical records show the veteran had rectal 
polyps removed in December 2003 during his active service in 
the Army National Guard.  

A VA intestinal examination was conducted in August 2007.  
The veteran noted that he had a polyp removed in 2003, with 
no reoccurrence.  The diagnosis was history of single rectal 
polyp with no recurrence.  The claims file is devoid of any 
diagnosis of a current colon disability.  Accordingly, 
service connection is not warranted on either a direct or 
presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Peripheral Neuropathy

The veteran's service medical records are negative for any 
findings, complaints or treatment of a peripheral neuropathy.  
On examination in August 2007, the veteran complained of 
numbness in his legs since 2000.  The examiner who conducted 
the examination stated that there was no evidence of 
peripheral neuropathy on examination.  

There is no competent evidence that acute or subacute 
peripheral neuropathy became manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The claims file is devoid of any diagnosis of a current 
disability of the peripheral neuropathy.  Accordingly, 
service connection is not warranted on either a direct or 
presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

B.  Bilateral Hearing Loss

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

Personnel records show the veteran served as a Field 
Artillery Crewman from September 1966 to May 1970 and as a 
Cavalry Scout during his active service in the Army National 
Guard from December 2001 to July 2004.  At entry into service 
in December 1963, the medical records show mild scarring of 
the right tympanic membrane, not considered disabling.  A 
November 1969 service medical record shows complaints of 
ringing and possible loss of hearing and a finding of otitis 
externa.  The separation examination in May 1970 shows 
puretone thresholds at 500 Hertz and 4000 Hertz in the left 
ear were 30.  Army National Guard records show multiple 
findings of defective hearing and hearing loss for VA 
purposes from December 1984 to the end of his service in 
January 2004.

On VA audiological evaluation in August 2007, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
10
5
15
65
65
LEFT
10
15
50
65
48

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that audiograms conducted during his 
active duty, including his separation audiogram in May 1970 
were within normal limits for VA purposes although the 
veteran's hearing did diminish.  Hearing loss was well 
established before his second period of active duty from 2002 
to 2004.  The examiner concluded that the veteran's hearing 
loss was less likely than not due to inservice acoustic 
trauma.  Accordingly, service connection is not warranted on 
either a direct or presumptive basis.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
it is inconsistent with the more probative contemporaneous 
record, i.e., the audiologist's opinion that the veteran's 
hearing loss was not caused by service.  

C.  Conclusion

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for a prostate disability, 
to include prostate cancer and enlarged prostate, due to 
herbicide exposure is denied.

Entitlement to service connection for colon disability, to 
include colon polyps and colon cancer, due to herbicide 
exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral legs, due to herbicide exposure is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


